Citation Nr: 1119488	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-27 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for disability manifested by poor circulation.

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for disability manifested by swelling of the legs and knees.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had verified active military service from January 8, 1952, to January 7, 1954, and from November 3, 1954, to November 1, 1957.  He had additional service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board notes that the case was previously before the Board in August 2009 at which time the Board remanded the matters for further development, to include affording the Veteran VA examinations to determine whether his claimed disabilities were attributable to his military service.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses the Veteran's claim for service connection for arthritis.  The claims of service connection for hearing loss, tinnitus, disability manifested by poor circulation, and disability manifested by swelling of the legs and knees are addressed in the remand that follows the Board's decision.)


FINDING OF FACT

The Veteran does not have arthritis that is attributable to military service.


CONCLUSION OF LAW

The Veteran does not have arthritis that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim for service connection in August 2005.  In September 2005, the RO sent to him a letter notifying him of the evidence required to substantiate his claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include private medical evidence.  The RO further advised the Veteran on the types of evidence he could submit that would support his claims for service connection.  The Board finds that this letter satisfies the aforementioned Quartuccio notice requirements

The Board notes that Court's decision in Dingess, supra, was issued after the Veteran's initial claim.  Thus, the August 2005 letter did not include the general criteria for assigning disability ratings and effective dates as required by Dingess, supra.  However, in July 2008, the RO sent to the Veteran a letter that included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  Thereafter, the Veteran's claim was several times re-adjudicated.

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the August 2005 and July 2008 notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claims.  Thus, the Board is satisfied that the duty to notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his December 1953 and October 1957 service separation examination, VA outpatient treatment records, VA examination reports, and statements from the Veteran, to include his July 2008 testimony at an RO hearing.  During his July 2008 hearing, the Veteran stated that he was in receipt of Social Security Administration (SSA) benefits.  The Board notes, however, that in January 2007, the agency of original jurisdiction (AOJ) sought to obtain the Veteran's SSA records.  A response was received in February 2007 indicating that the Veteran's SSA folder had been destroyed and the SSA decision, and relied upon records, were therefore unavailable.

The Board is aware that the Veteran's service treatment records (STRs) consist only of his separation examination reports.  In response to two electronic requests for the Veteran's complete STRs, the National Personnel Records Center (NPRC) responded that the Veteran's STRs were destroyed in a 1973 fire at the NPRC.  A formal finding regarding the unavailability of these records was made in February 2009 and is documented in the claims folder.  In a March 2009 letter, the Veteran was informed that his STRs were unavailable for review and was provided with a description of the efforts undertaken to obtain those records.  The Veteran was also provided with a list of documents that he could substitute for his STRs.  The Board is satisfied with the efforts as outlined by the RO and finds that the March 2009 letter complies with the requirements of 38 C.F.R. § 3.159(e) (2010).

As stated above, in August 2009, the Board remanded the Veteran's claim for service connection for arthritis, directing the AOJ to schedule the Veteran for a VA examination.  The Board indicated that the Veteran should be provided with x-rays of the joints about which he complained to determine whether he had arthritis.  The examiner was then directed to opine as to whether it was at least as likely as not that any diagnosed disability was related to the Veteran's active military service.  

In April 2010, the Veteran was afforded a VA orthopedic examination.  The examiner reviewed the claims folder and conducted a thorough examination of the Veteran.  The examiner specifically noted the Veteran's complaints of pain and stiffness in his lower back.  X-rays of the lumbar spine were also taken, which showed lumbar spondylosis.  As requested in the Board's August 2009 remand, the examiner then opined as to the whether or not the Veteran's spondylosis was related to service.  The Board finds that the examination report contains sufficient evidence by which to evaluate the Veteran's claim for service connection and the Board finds that the examiner's opinion is supported by an adequate rationale.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.

B.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.

In August 2005, the Veteran applied for VA disability compensation, seeking service connection for arthritis, which he stated he had been treated for since December 1992.  As noted above, the Veteran's STRs consist only of his separation examination reports.  Examinations from both periods of active duty revealed normal clinical evaluations of the lower extremities.  

A review of the Veteran's VA outpatient treatment records shows that arthritis is listed as an active problem.  In July 2005, the Veteran presented with complaints of back pain, "similar to his arthritis pain in the distant past."  He stated that he had run out of his arthritis medicine.  The Veteran was given Tylenol for his arthritis pain.  There is no indication in the records of when the Veteran was diagnosed with arthritis or whether that diagnosis was confirmed by x-ray evidence.  

In April 2010, the Veteran was afforded a VA examination for the purpose of determining whether he had arthritis and whether it, or any other diagnosed disability, was attributable to his military service.  The Veteran noted the onset of his back pain to be in the 1950s.  When asked, however, to describe the details of any injury, the Veteran stated that he was not sure and could not remember.  The examiner noted some mild tenderness at the mid-lumbar region and diagnosed the Veteran as having lumbar spondylosis, as seen on x-rays of the lumbar spine.  The examiner then opined that the Veteran's current back disability was less likely than not attributable to the Veteran's active military service.  The examiner based his opinion on a review of the medical records and claims folder, noting that the Veteran provided no specific details with regard to any injury; nor did a review of the records reveal any such injury.  

The Board finds that the VA examiner's negative nexus opinion is supported by the record before the Board.  At the outset, the Board notes that the Veteran himself has not asserted that he was treated for arthritis or any back injury in service.  Although during his July 2008 hearing, the Veteran's then-representative indicated that the Veteran was treated for arthritis in service, the Veteran stated only that he had swelling of the legs and feet and poor circulation in service.  Further, as indicated on his application for benefits, the Veteran stated that he first sought treatment for his arthritis in 1992, approximately 35 years after service.  Moreover, during the April 2010 VA examination, the Veteran could not remember sustaining any specific injury to his back in service or otherwise; nor did the Veteran assert during his July 2008 hearing that he injured his back in service.  The Board finds that, in light of the Veteran's own statements and the VA examiner's opinion, there is no basis to establish service connection for arthritis or spondylosis, as two crucial elements of service connection have not been shown.  See Davidson, supra (service connection requires evidence of in-service incurrence or aggravation of a disease or injury and a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

In finding that service connection for arthritis is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Here, although the Veteran is competent to report having experienced back pain, the Veteran has not asserted that any pain or related symptomatology first experienced in service has persisted until today.  Accordingly, an award of service connection based on continuity of symptomatology is not warranted.  See 38 C.F.R. § 3.303(b).  

Further, although the Veteran believes any arthritis is due to service, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the fact that the evidence fails to demonstrate the onset of that disability in service.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  



ORDER

Service connection for arthritis is denied.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Moreover, the Court has held that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2010).

A medical opinion arising from a medical examination is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Id. at 124.

For the reasons set forth below, the Board finds that the April 2010 VA examinations provided in connection with the Veteran's claims for service connection for hearing loss, tinnitus, disability manifested by poor circulation, and disability manifested by swelling of the legs and knees are neither complaint with the terms of the August 2009 remand, nor adequate for evaluation purposes.  Thus, the Board finds that it is necessary to remand the claims again so that the development required by the August 2009 remand may be accomplished.  See Barr and Stegall, both supra.

In its August 2009 remand, the Board instructed the AOJ to schedule the Veteran for a VA examination in connection with his claims in order to identify whether the Veteran had, for VA purposes, hearing loss, tinnitus, a disability manifested by poor circulation, or a disability manifested by swelling of the legs and knees.  The examiner was also requested to comment on the onset of each diagnosed disability based on the medical evidence of record and the Veteran's stated history.  The examiner was then asked to indicate whether it was at least as likely as not that each diagnosed disability was related to the Veteran's active military service.  The Board specifically noted that because a certain degree of conjecture is required to arrive at any medical opinion, the examiner should state the medical probabilities even if speculation is required to do so.  

In April 2010, the Veteran was afforded a VA audiology examination.  The examiner noted that the Veteran's history of military noise exposure was difficult to obtain in that the Veteran did not provide examples of in-service noise exposure, but rather described where he had served.  The Veteran did report noise from weapons during an infantry course and post-service occupational noise exposure.  The Veteran complained of tinnitus, but could not provide any details with regard to its onset, frequency, or whether it was bilateral.  Upon review of the claims folder and examination of the Veteran, the VA audiologist stated that he could not resolve the issue without resort to mere speculation.  The audiologist noted that the Veteran did have a normal whisper test at separation from service in 1957, but stated that such a test is an unreliable measure of hearing sensitivity.  The audiologist then noted that the Veteran underwent ear surgery, self-reported to have occurred in or around 2000, that was likely not related to noise exposure.  The audiologist stated that the Veteran had significant post-service occupational noise exposure, but his reported in-service duties did not suggest significant noise exposure.

The Board observes in this regard that an examination report is not per se inadequate merely because an examiner concludes that he or she is unable to offer a nonspeculative opinion.  Rather, the Court has held that, if an examiner concludes that a nonspeculative opinion cannot be offered, he or she must explain the basis for such an opinion or the basis must otherwise be apparent from the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

The Board notes that to be adequate, more than a conclusion needs to be expressed by the examiner that the etiology of a particular condition is not known or is unknowable.  See Stefl, 21 Vet. App. at 124.  Rather, a sufficient rationale and supporting explanation need to be provided that addresses such matters as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to arrive at an opinion.  Jones, supra (in order to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.)

Here, it is unclear from the record why the August 2009 VA examiner could not provide a medical opinion without resorting to speculation.  Without a clear understanding from the examiner as to whether further information would be needed or whether the limits of medical knowledge have been exhausted, the conclusions in the report of the August 2009 VA audiology examination with regard to the Veteran's hearing loss and tinnitus is inadequate and a new VA examination is in order.

The Board is aware that eliciting information from the Veteran has been difficult due to his hearing loss.  Thus, on remand, the VA audiologist should specifically consider the Veteran's lay statements regarding noise exposure, as recorded in the record, to specifically include exposure to noise from weapons during an infantry course and his post-service occupational noise exposure.  The audiologist should also comment on a March 10, 2005, VA otolaryngology note wherein it was noted that the Veteran's hearing loss was "likely conductive loss related to otosclerosis with associated tinnitus."  

In April 2010, the Veteran also underwent a VA arteries and veins examination.  The examiner noted a history of varicose veins or post-phlebitic syndrome and persistent edema of the lower legs.  No visible or palpable varicose veins were present.  A bilateral lower extremity Doppler vascular study was conducted, the results of which were normal.  It was noted, however, that certain limitations of the study may have included body habitus and arterial calcification, and the impression given reflected only those areas adequately visualized.  The examiner noted that symptoms may indicate the need for further diagnostic testing.  The examiner then opined that the Veteran's poor circulation of the lower extremities was not caused by or a result of his military service.  The examiner based his opinion on the fact that there was no evidence of poor circulation from the documented Doppler study results.  The examiner did not comment on whether the Veteran suffered from a disability manifested by swelling in the legs and knees or on the etiology of the Veteran's persistent edema.

As noted above, an adequate medical opinion is one that "is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl, 21 Vet. App. at 123 (2007) (quoting Ardison, supra)).  Here, although normal circulation was evidenced by the Doppler study, the examiner clearly indicated that further diagnostic testing might be necessary.  Further, the VA outpatient treatment records contain numerous notations of chronic venous stasis and show that the Veteran has been using compression socks or TED (Thrombo Embolic Deterrent) hose.  A May 31, 2006, emergency room treatment notes also recorded an assessment of chronic leg edema due to venous insufficiency.  

Based on the evidence of record suggesting that the Veteran does indeed suffer from venous insufficiency and the April 2010 VA examiner's suggestion that further testing might be necessary, the Board finds that the April 2010 VA examination report is not adequate for rating purposes.  Accordingly, the matter must be remanded for a new examination and opinion that takes into account all of the Veteran's relevant treatment records, to specifically include consideration of the diagnoses of chronic venous stasis and venous insufficiency.  Further, because the examiner failed to opine as to whether the Veteran suffered from a disability manifested by swelling of the legs and knees related to his active military service, despite noting persistent edema of the lower extremities, a remand is also required to ensure compliance with the terms of the Board's August 2009 remand.  

On remand, the examiner should specifically ascertain whether the Veteran has a disability manifested by poor circulation and/or a disability manifested by swelling of the legs and knees.  If the examiner finds that a disability is not present on examination, the examiner should consider whether a disability was present at any time since August 2005.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a current disability may be shown even though the disability resolves prior to the adjudication of the claim, so long as a disability was present at the time the claim is filed or during the pendency of the claim).  The examiner should then discuss the onset and etiology of each diagnosed disability based on the medical evidence of record and the Veteran's stated history and provide an opinion as to the likelihood that any diagnosed disability is related to the Veteran's active military service.  

In its August 2009 remand, the Board also directed the AOJ to attempt to obtain records from St. Vincent's Hospital related to a reported ear surgery.  In December 2009, the Veteran was provided with a VA Form 21-4142 (Authorization and Consent to Release Information) and requested that he identify the name, address, and approximate dates of treatment at St. Vincent's Hospital.  The record contains no response from the Veteran.  The Board notes that corresponding to VA's duty to assist the Veteran is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); see also 38 C.F.R. § 3.159 (c)(2)(i) (2010).  Despite the fact that the Veteran failed to provide the AOJ with the necessary information, given that the matters are being remanded, the AOJ should again attempt to obtain all relevant records from St. Vincent's Hospital and associate them with the claims file.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for hearing loss, tinnitus, poor circulation, or swelling of the lower extremities since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  

The AOJ should specifically request from the Veteran that he provide the address and approximate dates of treatment for St. Vincent's Hospital, from which he reportedly received surgery.  Following receipt of that information, the AOJ should contact the facility in question, with a request that copies of any and all records of treatment for the Veteran on file be provided to the AOJ.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to VA.

All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  In addition, the Veteran should be informed of any such problem.

2.  Upon completion of the above-requested development, the AOJ should arrange for the Veteran to be scheduled for a VA audiology examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by the audiologist as part of the examination.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).)  

The audiologist must review the Veteran's lay statements regarding his in-service noise exposure and tinnitus, as recorded in the record.  A detailed history should be taken, to the extent feasible.  The audiologist must also specifically consider the impact of any purported in-service noise exposure.  All studies, tests, and evaluations should be performed as deemed necessary by the audiologist.  The results of any testing must be included in the examination report.

The audiologist should determine whether the Veteran suffers from tinnitus.  The audiologist should then provide an opinion as to whether the Veteran's current hearing loss and tinnitus, if any, is at least as likely as not related to his active military service.  In doing so, the audiologist must consider all of the evidence of record and follow the guidelines sets set forth in VBA Training Letter 10-02.  A rationale for all opinions expressed must be provided.

If the audiologist determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist should be undertaken so that a definitive opinion can be obtained.)

3.  Schedule the Veteran for a VA examination in connection for his claims of service connection for disabilities manifested by poor circulation and swelling of the lower extremities.  (This should be done after the development requested in paragraph 1 above is completed to the extent possible).  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All studies, tests and evaluations should be performed as deemed necessary by the examiner.  The results of any testing must be included in the examination report.

The examiner should then opine as to whether any current disability manifested by poor circulation and/or swelling of the lower extremities, or whether his documented venous stasis or persistent edema, is at least as likely as not related to a period of military service.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones, supra.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the issues remaining on appeal must be re-adjudicated.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


